DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Brian K. Seidleck on 15 December 2021.

The application has been amended as follows: 
The Claims dated 08 December 2021 have been amended as follows:
Claim 12 has been amended as follows:
12. (Currently Amended) A system for validating an existence of a roadwork, comprising:
at least one memory configured to store computer program code instructions; and 
at least one processor configured to execute the computer program code instructions to:
retrieve information for one or more segments of a road captured by a plurality of vehicles, wherein the information comprises lane marking data, speed funnel presence data, and traffic behavior change data;

validate the existence of the roadwork on at least one of the one or more segments of the road based on the confidence score; and
deactivate an autonomous driving mode of a vehicle travelling on the at least one of the one or more segments of the road upon the validation of the existence of the roadwork.

Claim 20 has been amended as follows:
20. (Currently Amended) A computer program product comprising a non-transitory computer readable medium having stored thereon computer executable instructions, which when executed by one or more processors, cause the one or more processors to carry out operations for validating an existence of a roadwork, the operations comprising:
retrieving information for one or more segments of a road captured by a plurality of vehicles, wherein the information comprises 
calculating, via the one or more processors, a confidence score by assigning weight to  based on the speed funnel presence data, and a third portion based on the traffic behavior change data; 
validating the existence of the roadwork on at least one of the one or more segments of the road based on the confidence score; and


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Nadeem Odeh/Primary Examiner, Art Unit 3669